Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgement is made of receipt and entry of the amendment filed on 12/07/2021.
	Any rejection found in the previous OFFICE ACTION and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims. 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior OFFICE ACTION.
Readable claims 1-3, 11 and claims 38-39 (on the elected species) have been examined on the merits.  Claims 4-10, 12, 33-37 and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3, 10 and 38-39 are rejected under 35 USC 103 as being unpatentable over Jin et al. (WO2008/133884 A2) in view of Fragile X Clinical and Research Consortium (November 2014, pp. 1-15). 

[Please note that it is noted that Applicants’ claims state ‘comprising’ such as within independent claim 1 “A method of treating one or more symptoms or disease characteristics associated with the claimed autistic spectrum disorders (ASD) or the claimed ASD-associated disorders as defined by DSM-IV in a subject in need thereof, the method comprising ” which is open language and therefore allows for the incorporation of non-claimed, non-disclosed elements] 
Jin teaches a method for treating, preventing, or ameliorating a neurodegenerative disorder by administering to a patient one or more agents selected independently from the agents of Table Ib and one or more different agents selected independently from the classes and agents of Table 2 in amounts sufficient to treat, prevent, or ameliorate the neurodegenerative disorder [p.3, in 8-13, p.19, in claims 20, 31 and 39].  The neurodegenerative disorder can be the ASD-associated disorder of fragile X syndrome [p.3, In 6-8 and claim 39].  Agents disclosed in table 2 under others include cannabidivarin [p.11, table 2 under others].  The methods are intended for the treatment of humans and mammals [p.20, In 3-6 and claims 42]. 
In addition, the cited reference of Fragile X Clinical & Research Consortium beneficially teaches Fragile X syndrome (FXS) is the most common known single gene disorder associated with ASD (Autism spectrum disorder), accounting for about 2-3% of all cases of ASD [p. 3 paragraph 2]. The behavioral characteristics of FXS, although 
Therefore, a person of ordinary skill in the art before the effective filing date of the invention would have found it prima facie obvious to develop a method of treating one or more symptoms associated disorder Fragile X syndrome comprising administering an effective amount of cannabidivarin to a subject because Jin taught a method of treating, preventing or ameliorating Fragile X syndrome in subjects by administering an effective amount of one or more agents including cannabidivarin and Fragile X Clinical & Research consortium taught ADS symptoms that are present in patients with Fragile X syndrome.  Further, Fragile X clinical & Research Consortium taught neurological and behavioral characteristics common to both the FXS behavioral phenotype and ASD.  Moreover, motivation to combine the Jin and Fragile X Clinical and Research Consortium would have resulted from the fact that Jin taught treating patients suffering from Fragile X syndrome by administering a therapeutically effective amount of cannabidivarin and Fragile X Clinical and Research Consortium describes the ADS symptoms associated in patients with Fragile X syndrome.  The skilled artisan would have understood it would have been obvious to observe symptoms associated with ASD in the patients of Jin since Fragile X clinical and Research demonstrates that patients with Fragile X syndrome can manifest one or more ASD symptoms that includes social interaction deficits, communication deficits and repetitive uses of objects and repetitive motor movements.   In addition, please note that the instantly claimed in vivo functional effects (i.e. the functional effect of treating one or more symptoms or disease characteristics associated with the claimed autistic spectrum disorders (ASD) or the claimed ASD-associated disorders as defined by DSM-IV in a subject in need thereof) would be intrinsic upon such administration of the same composition when treating a subject in need thereof having the ASD-associated disorder such as Fragile X syndrome.
Response to Arguments
Applicant’s arguments presented on 12/07/2021 have been carefully considered but are not deemed persuasive.  
Applicant argues that Jin does not teach or suggest a method of treating one or more symptoms or disease characteristics associated with autistic spectrum disorder (ASD) or ASD-associated disorders comprising administering cannabidivarin (CBDV) to a subject.  Instead, Jin describes a composition that includes one or more first agents selected from a list provided in two tables (Tables Ia and Ib) and one or more second, different agents selected from lists provides in three tables (Tables Ia, Ib, and 2).  See Jin at 2, 3, and 7-11.  Jin proposes the use of combinations of those agents in the treatment of various disorders described on p.3, II. 6-25.  Furthermore, Applicant argues that Jin’s disclosure regarding its combinations or agents and disorders is so vast that it cannot reasonably be understood as teaching or suggesting the claimed subject matter.  Moreover, Applicant argues that the Office has not explained how or why a skilled artisan would have selected, out of the vastness of Jin’s disclosure, specifically CBDV for use in a method according to claim 1 as well as the cited reference of Jin does not 
In response, Examiner disagrees with Applicant's argument because Examiner maintains that the cited reference of Jin does teach the claimed invention’s method, in its entire document, especially disclosing the claimed neurodegenerative disorder of Fragile X syndrome on [pages 3, 20, in claims 20, 31 and 39] as well as especially disclosing the claimed cannabidivarin on [page 11, table 2 under others], of the claimed method of treating the claimed ASD-associated disorders such as the claimed Fragile X syndrome in a subject in need thereof, the method “comprising” administering an effective amount of cannabidivarin to the subject.  Examiner further states that it is noted and maintained that Applicants’ claims state ‘comprising’ such as within independent claim 1 of “A method of treating the claimed ASD-associated disorders such as the claimed Fragile X syndrome in a subject in need thereof, the method comprising” which is open language and therefore allows for the incorporation of non-claimed, non-disclosed elements. [Also Please note that the cited reference of Jin also does expressly disclose the claimed invention’s method on pages 2 in lines 27-29 and 3 in lines 6-15 within its specification that in some instances, the first agent (i.e. from Tables 1a and Ib) and second agent (i.e. from Tables 1a, Ib, and Table 2 (a cannabidivarin)) are present in amounts that, when administered to a patient, are sufficient to treat, prevent, or ameliorate a neurodegenerative disorder such as the claimed Fragile X syndrome in a subject].  In addition, Examiner maintains that the instantly claimed in vivo functional effects (i.e. the functional effect of treating one or more symptoms or disease characteristics associated with the claimed autistic spectrum 
Furthermore, Applicant argues that Jin does not teach or suggest the method of claim 1, nor would a skilled artisan have had a reason or motivation to select, out of all the compounds contemplated in Jin, CBDV for use in a method of claim 1, let alone to do so with a reasonable expectation of success.  Fragile X, which the Office relies on as allegedly teaching “features of ASD” (see Office Action at 3-4), does not remedy the deficiencies of Jin.  Accordingly, the combination of references does not render any of the claims obvious, and Applicant respectfully requests reconsideration and withdrawal of the rejection.  
In response, Examiner, however, disagrees with the above arguments because Examiner still maintains that the present claims are not inventive over the combined teachings of the cited references (for the reasons set forth above).  For example in response to Applicant’s arguments against the cited references of Jin and Fragile X Clinical & Research Consortium individually, Examiner maintains that Applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner clearly points out that the cited reference of Fragile X Clinical & Research Consortium is cited to remedy Jin’s deficiency.  Fragile X Clinical & Research Consortium remedies Jin’s deficiency because the cited reference of Fragile X Clinical & Research Consortium, in its entire document, teaches that Fragile X syndrome (FXS) is the most common known single gene disorder associated with ASD (Autism spectrum disorder), accounting for about 2-3% of all cases of ASD [p. 3 paragraph 2]. The behavioral characteristics of FXS, although quite variable, can include may features of ASD, such as deficits in social interaction and communication (e.g. poor eye contact, problems with peer relationships, social withdrawal), repetitive motor movements, need of sameness, and self-injurious behavior (e.g. hand biting) [p.3, para. 2].  Therefore, Examiner still concludes that a person of ordinary skill in the art before the effective filing date of the invention would have found it prima facie obvious to develop a method of treating one or more symptoms associated disorder Fragile X syndrome comprising administering an effective amount of cannabidivarin to a subject because Jin taught a method of treating, preventing or ameliorating Fragile X syndrome in subjects by administering an effective amount of one or more agents including cannabidivarin and Fragile X Clinical & Research consortium taught ADS symptoms that are present in patients with Fragile X syndrome.  


	Claims 1-3, 11 and 38-39 are rejected under 35 USC 103 as being unpatentable over Shytle et al. (US 20100267733).
Shytle teaches a composition comprising cannabidiol (CBD) [Please note that cannabidivarin (CBDV) is a homolog of cannabidiol (CBD), differing only by the length of the carbon chain attached to the phenyl ring. Thus, it would be prima facie obvious to one ordinary skill in the art to substitute the homologs.  For example, compounds that differ only by the presence or absence of an extra methyl group or two are homologs. Homologs are of such close structural similarity that the disclosure of a compound renders prima facie obvious its homolog. As was stated in In re Grose, 201 USPQ 57, 63, “The known structural relationship between adjacent homologs, for example, supplies a chemical theory upon which a prima facie case of obviousness of a compound may rest.” The homolog is expected to be preparable by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing homologs.  Of course, these presumptions are rebuttable by the showing of unexpected effects, but initially, the homologs are obvious even in the absence of a specific teaching to add or remove methyl groups.  See In re Wood, 199 USPQ 137; In re Hoke, 195 USPQ 148; In re Lohr, 137 USPQ 548; In re Magerlein, 202 USPQ 473; In re Wiechert, 152 USPQ 247; Ex parte Henkel, 130 USPQ 474; In re Jones, 74 USPQ 152, 154; In re Herr, 134 USPQ 176; Ex parte Dibella, 157 USPQ 59; In re Zickendraht, 138 USPQ 22;  Ex Parte Fischer, 96 USPQ 345; In re Fauque, 121 USPQ 425; In re Druey, 138 USPQ 39; In re Bowers and Orr, 149 USPQ 570; Redox Technologies Inc. v. Pourreau, 73 USPQ2d 1435, 1451; In re Henze, 85 USPQ 261; In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030 (“As homologs are presumptively obvious over known compounds…..”).]  to be administered to treat the claimed ASD-associated disorders of Rett syndrome (see entire document including e.g.- title, abstract, paragraphs 0013, 0031 and claims). 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to provide a composition comprising cannabidiol (CBD) to be administered to treat the claimed ASD-associated disorders of Rett syndrome.  Furthermore, please note that the instantly claimed in vivo functional effects (i.e. the functional effect of treating one or more symptoms or disease characteristics associated with the claimed invention’s autistic spectrum disorders (ASD) or the claimed invention’s ASD-associated disorders as defined by DSM-IV in a subject in need thereof) would be intrinsic upon such administration of the same overall composition (of the claimed cannabidiol agent therein) when treating a subject having the claimed invention’s claimed ASD-associated disorders of Rett syndrome autistic spectrum disorder (ASD).   The adjustment of a particular conventional working condition therein (i.e. determining effective amount/ranges within the claimed composition) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
Thus, the invention as a whole is prima facie obvious over the cited reference, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments presented on 12/07/2021 have been carefully considered but are not deemed persuasive.  
	Applicant argues that rather as discussed below, evidence shows that CBD and CBDV do not share the same properties.  Nevertheless, even if it were the case that disclosures regarding CBD applies with full force to CBDV (which Applicant does not conclude), it still would not be the case that Shytle would reasonably teach or suggest the claimed method or that a skilled artisan would have had a reason or motivation to pursue the claimed method, with the requisite reasonable expectation of success. 
In response, Examiner disagrees with Applicant's argument because since compounds that differ only by the presence or absence of an extra methyl group or two are homologs and homologs are of such close structural similarity that the disclosure of a compound renders prima facie obvious its homolog as was stated in In re Grose, 201 USPQ 57, 63, Examiner maintains that the cited reference of Shytle still reads up the claimed invention’s method by disclosing, in its entire document including e.g.- title, abstract, paragraphs 0013, 0031 and claims, of a composition comprising cannabidiol (CBD) [Please note that cannabidivarin (CBDV) is a homolog of cannabidiol (CBD), differing only by the length of the carbon chain attached to the phenyl ring, thus it  would be prima facie obvious to one ordinary skill in the art to substitute the homologs] to be administered to treat the claimed ASD-associated disorders of Rett syndrome. In addition, the instantly claimed in vivo functional effects (i.e. the functional effect of treating one or more symptoms or disease characteristics associated with the claimed invention’s autistic spectrum disorders (ASD) or the claimed invention’s ASD-associated disorders as defined by DSM-IV in a subject in need thereof) would be intrinsic upon such administration of the same overall composition (of the claimed cannabidiol agent therein) when treating a subject having the claimed invention’s claimed ASD-associated disorders of Rett syndrome autistic spectrum disorder (ASD).  Thus, the invention as a whole is prima facie obvious over the cited reference, especially in the absence of evidence to the contrary.
 
	Claims 1-3 and 38-39 are rejected under 35 USC 103 as being unpatentable over Vangara et al. (US 20150342902). 
Vangara beneficially teaches the claimed selected agent of the cannabidiol (CBD) to treat both the claimed autism spectrum disorder (ASD) and/or one or more symptoms or disease characteristics associated with the claimed autistic spectrum disorders (ASD) (see entire document including e.g.-title, abstract, paragraphs 0007, 0020, 0166, especially paragraph 0167 and claims, and especially claims 1, 5, 6, 7 and 21). 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to provide a composition comprising cannabidiol (CBD) to be administered to treat both the claimed autism spectrum disorder (ASD) and/or one or more symptoms or disease characteristics associated with the claimed autistic spectrum disorders (ASD).  Furthermore, please note that the instantly claimed in vivo functional effects (i.e. the functional effect of treating one or more symptoms or disease characteristics associated with the claimed invention’s autistic spectrum disorders (ASD) or the claimed invention’s ASD-associated disorders as defined by DSM-IV in a subject in need thereof) would be intrinsic upon such administration of the same overall composition (of the claimed cannabidiol agent therein) when treating a subject having the claimed invention’s autistic spectrum disorder (ASD).   The adjustment of a particular conventional working condition therein (i.e. determining effective amount/ranges within the claimed composition) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
Thus, the invention as a whole is prima facie obvious over the cited reference, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments presented on 12/07/2021 have been carefully considered but are not deemed persuasive.  
	Applicant argues that Vangara does not discuss CBDV in any context.  In these disclosures establish, it is not the case that homologues of cannabinoid compounds have “the same properties” (Office Action at 5).  Accordingly, absent some further rationale, there is no basis for concluding that Vangara’s disclosure regarding CBD applies with full force to CBDV.  Vangara does not provide that rational.  More specifically, Vangara does not teach or suggest that any effects achieved by using CBD in treating a disorder or condition could also be achieved by using CBDV to treat that disorder or condition.  Indeed, Vangara does not disclose any data relating to the use of CBD in treating symptoms or disease characteristics associated with ASD or ASD-associated disorders at all.  Thus, Vangara does not provide any technical basis from which is skilled artisan could even speculate that those symptoms or disease characteristics could be treated by administering CBDV.  Accordingly, there could not have been a reasonable expectation of successfully pursing the claimed subject matter based on Vangara’s disclosure.  For at least the foregoing reasons, Applicant respectfully requests reconsideration and withdrawal of the rejection.  
In response, Examiner disagrees with Applicant's argument because since compounds that differ only by the presence or absence of an extra methyl group or two are homologs and homologs are of such close structural similarity that the disclosure of a compound renders prima facie obvious its homolog as was stated in In re Grose, 201 USPQ 57, 63, Examiner maintains that the cited reference of Vangara still reads up the claimed invention’s method by disclosing, in its entire document including e.g.-title, abstract, paragraphs 0007, 0020, 0166, especially paragraph 0167 and claims, and especially claims 1, 5, 6, 7 and 21, of a composition comprising cannabidiol (CBD) [Please note that cannabidivarin (CBDV) is a homolog of cannabidiol (CBD), differing only by the length of the carbon chain attached to the phenyl ring, thus it  would be prima facie obvious to one ordinary skill in the art to substitute the homologs] to be administered to treat both the claimed autism spectrum disorder (ASD) and/or one or more symptoms or disease characteristics associated with the claimed autistic spectrum disorders (ASD). In addition, the instantly claimed in vivo functional effects (i.e. the functional effect of treating one or more symptoms or disease characteristics associated with the claimed invention’s autistic spectrum disorders (ASD) or the claimed invention’s ASD-associated disorders as defined by DSM-IV in a subject in need thereof) would be intrinsic upon such administration of the same overall composition (of the claimed cannabidiol agent therein) when treating a subject having the claimed invention’s autistic spectrum disorder (ASD).  Thus, the invention as a whole is prima facie obvious over the cited reference, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972. The examiner can normally be reached M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655